Exhibit 10

BUCYRUS INTERNATIONAL, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective October 20, 2006

Amended and Restated Effective April 1, 2011



--------------------------------------------------------------------------------

BUCYRUS INTERNATIONAL, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective October 20, 2006

Amended and Restated Effective April 1, 2011

 

I. PURPOSE AND EFFECTIVE DATE.

 

  1.1. Purpose. The Bucyrus International, Inc. Supplemental Executive
Retirement Plan (the “Plan”) has been established by Bucyrus International, Inc.
to attract and retain certain key employees by supplementing such key employees’
retirement income available under the Bucyrus International, Inc. Salaried
Employees’ Retirement Plan (the “Qualified Plan”), which retirement income is
otherwise limited by Sections 415 and 401(a)(17) of the Internal Revenue Code of
1986, as amended, and the regulations issued thereunder.

 

  1.2. Effective Date. The Plan shall be effective October 20, 2006 and shall
remain in effect until terminated in accordance with Section 7.5. The Plan was
last amended and restated effective June 1, 2010, to modify the rules governing
the eligibility of employees. The Plan is now amended and restated effective
April 1, 2011, to provide that amounts payable under the Plan will be offset the
value of a Participant’s benefit under the Qualified Plan attributable to the
“SERP shift” amendment made to such Qualified Plan.

 

II. DEFINITIONS.

When used in the Plan and initially capitalized, the following words and phrases
shall have the meanings indicated:

 

  2.1. “Account” means the bookkeeping account established for purposes of
accounting for the amount of a Participant’s Supplemental Benefits Amount
determined and credited in accordance with Article IV each year, if any, as
adjusted periodically to reflect interest earnings on such amounts in accordance
with Article V.

 

  2.2. “Additional Cash Balance Accrual” means an amount credited to a
Participant’s Cash Balance Account as a result of an amendment made to the
Qualified Plan on or after April 1, 2011 which provides an additional accrual
specific to such Participant.

 

  2.3. “Administrator” means the Bucyrus International, Inc. Benefits Committee
or such other committee as may be appointed by the Committee to administer the
Plan.

 

  2.4.

“Affiliate” means any corporation, partnership, joint venture, trust,
association or other business enterprise which is a member of the same
controlled group of



--------------------------------------------------------------------------------

 

corporations, trades or businesses as the Company, within the meaning of Code
Section 414(b) or (c); provided that, for purposes of determining whether a
Participant has incurred a Separation from Service, the phrase “at least 50
percent” shall be used in place of the phrase “ at least 80 percent” each place
it appears therein or in the regulations thereunder.

 

  2.5. “Beneficiary” means the person or entity designated by the Participant to
receive a Participant’s Supplemental Benefits Amounts in the event of the
Participant’s death. If the Participant does not designate a Beneficiary, or if
the Participant’s designated Beneficiary(ies) predeceases the Participant, the
Participant’s spouse, or if the Participant is not married on the date of his or
her death, the Participant’s estate, shall be the Beneficiary.

 

  2.6. “Board” means the Board of Directors of the Company.

 

  2.7. “Cash Balance Account” shall have the meaning set forth in the Qualified
Plan.

 

  2.8. “Cash Balance Participant” shall have the meaning set forth in the
Qualified Plan.

 

  2.9. “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued thereto, all as amended and in effect from time
to time. Any reference to a specific provision of the Code shall be deemed to
include reference to any successor provision thereto.

 

  2.10. “Committee” means the Compensation Committee of the Board.

 

  2.11. “Company” means Bucyrus International, Inc. or any successor thereto.

 

  2.12. “Compensation” shall have the meaning set forth in the Qualified Plan.

 

  2.13.

“Eligible Employee” means a common-law U.S. employee of an Employer who (i) is a
Cash Balance Participant, and (ii) is employed, on the date the allocation
described in Section 4.1 is to be made to the individual’s Account, in a
position with such global grade as is designated by the Chief Executive Officer
and Senior Vice President of Human Resources of the Company from time to time as
being eligible for the Plan; provided, however, that each employee who is an
officer of the Company on the date the allocation described in Section 4.1 is to
be made to the individual’s Account shall automatically be eligible for the
Plan. In addition, in the event of an acquisition by the Company of another
entity (“Predecessor Employer”), whether by stock or asset purchase, merger, or
otherwise, the Chief Executive Officer and Senior Vice President of Human
Resources of the Company may allow, in their sole discretion, an employee of the
Predecessor Employer who becomes employed by a Participating Employer, and who
was participating in a deferred compensation program or plan sponsored by such
Predecessor Employer immediately prior to the acquisition, to participate in the

 

2



--------------------------------------------------------------------------------

 

Plan with respect to (i) only such employee’s accrued benefit or account balance
in the Predecessor Employer’s program or plan, which will be deemed transferred
to this Plan, (ii) only for new Supplemental Benefit Amounts, or (iii) a
combination of (i) and (ii).

 

  2.14. “Employer” means the Company and each Affiliate that, with the consent
of the Company, has elected to participate in the Plan.

 

  2.15. “ERISA” means the Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued thereto, all as amended and in
effect from time to time. Any reference to a specific provision of ERISA shall
be deemed to include reference to any successor provision thereto.

 

  2.16. “Participant” means an Eligible Employee who has become a participant in
the Plan in accordance with Section 3.1.

 

  2.17. “Plan” means the Bucyrus International, Inc. Supplemental Executive
Retirement Plan, as set forth herein and as amended from time to time.

 

  2.18. “Plan Year” means the calendar year. The initial Plan Year shall begin
January 1, 2006.

 

  2.19. “Qualified Plan” means the Bucyrus International, Inc. Salaried
Employees’ Retirement Plan, or any successor plan thereto.

 

  2.20.

“Separation from Service” means the date on which a Participant terminates
employment from the Company and its Affiliates. A Participant is deemed to have
terminated employment as of the date after which the level of bona fide services
that the Participant would perform (whether as an employee or independent
contractor) permanently decreases to 20% or less of the average level of bona
fide services performed by the Participant (whether as an employee or
independent contractor) over the immediately preceding 36 month period (or such
lesser period of actual services). Notwithstanding the foregoing, a Participant
shall not incur a Separation from Service if the Participant is absent from
active employment due to military leave, sick leave or other bona fide leave of
absence if the period of such leave does not exceed the greater of (1) six
(6) months, or if the leave of absence is due to the Participant’s medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of six (6) months or
more, and such impairment causes the Participant to be unable to perform the
duties of his position with the Company or an Affiliate or a substantially
similar position of employment, then the leave period may be extended for up to
a total of twenty-nine (29) months; or (2) the period during which the
Participant’s right to reemployment by the Company or an Affiliate is provided
either by statute or by contract. If the period of leave exceeds the applicable
time period set forth above and the individual does not retain the right to
reemployment under an applicable statute or by

 

3



--------------------------------------------------------------------------------

 

contract, the employment relationship is deemed terminated on the first date
immediately following the end of the leave period set forth above.
Notwithstanding the foregoing, if a Participant is also providing services as an
independent contractor of the Company and its Affiliates while an employee, or
if the Participant becomes an independent contractor to the Company or its
Affiliates after ceasing employment, the Participant will incur a Separation
from Service on the date prescribed by Code Section 409A. The Administrator
shall make determinations regarding whether a Participant has incurred a
Separation from Service in accordance with the regulations promulgated under
Code Section 409A.

 

  2.21. “Supplemental Benefit Amounts” means the amounts credited to the
Participant’s Account in accordance with Article IV.

 

  2.22. “Valuation Date” means any date on which a Participant’s Account is
valued, which shall be each business day of a Plan Year unless determined
otherwise by the Administrator.

 

4



--------------------------------------------------------------------------------

III. PARTICIPATION.

 

  3.1. Participation. An employee who was a Participant in the Plan on May 31,
2010 shall continue participating hereunder on June 1, 2010. On and after
June 1, 2010, an employee shall automatically become a Participant in the Plan
on December 31 of the year in which he or she first meets the requirements of an
Eligible Employee. An Eligible Employee shall cease to receive Supplemental
Benefit Amounts, although his or her Account will continue to be credited with
interest credits, on the date the individual ceases to be an Eligible Employee.

 

  3.2. ERISA Exemption. It is the intent of the Company that the Plan be exempt
from Parts 2, 3 and 4 of Subtitle B of Title I of ERISA, as an unfunded plan
that is maintained by the Company primarily for the purpose of providing
deferred compensation for a select group of management and highly compensated
employees (the “ERISA Exemption”). Notwithstanding anything to the contrary in
Section 3.1 or in any other provision of the Plan, the Committee may, in its
sole discretion, exclude any one or more employees from eligibility to
participate or from participation in the Plan, exclude any Participant from
continued participation in the Plan, and take any further action permissible
under Code Section 409A that it considers necessary or appropriate if the
Committee reasonably determines in good faith that such exclusion or further
action is necessary in order for the Plan to qualify for, or to continue to
qualify for, the ERISA Exemption.

 

IV. SUPPLEMENTAL BENEFIT AMOUNTS.

 

  4.1. Computation of Supplemental Benefit Amounts. A Participant shall be
entitled to Supplemental Benefit Amounts for each Plan Year that he or she is an
Eligible Employee. Such Supplemental Benefit Amount shall be equal to the
excess, if any, of:

 

  (i) the amount the Eligible Employee otherwise would have been entitled to
have credited to his or her Cash Balance Account as a pay credit for the Plan
Year under the Qualified Plan if such benefit was calculated without regard to
Code Sections 401(a)(17) and 415, over

 

  (ii) the amount which is credited to the Eligible Employee’s Cash Balance
Account as a pay credit for such Plan Year under the Qualified Plan;

provided that in any Plan Year in which a Participant’s Cash Balance Account is
credited with an Additional Cash Balance Accrual, such Additional Cash Balance
Accrual shall be disregarded for purposes of this Section 4.1.

 

5



--------------------------------------------------------------------------------

  4.2. Vesting. A Participant’s Account shall vest in accordance with the same
vesting schedule that applies to the Participant’s Cash Balance Account under
the Qualified Plan. If a Participant who Separates from Service is not vested in
his or her Account, such Account shall be forfeited and the Participant shall
not be entitled to any payments hereunder.

 

  4.3. Crediting of Supplemental Benefit Amounts. The Supplemental Benefit
Amount computed in Section 4.1 above for each Plan Year shall be credited to the
Participant’s Account as of the last day of the Plan Year. Notwithstanding the
foregoing, if the Participant Separates from Service during the Plan Year, the
Supplemental Benefit Amount shall be credited as of the last day of the month in
which such Separation from Service occurs.

 

  4.4. Offset for Additional Cash Balance Accruals. Whenever a Participant is
credited with an Additional Cash Balance Accrual to his or her Cash Balance
Account under the Qualified Plan, the Participant’s Account hereunder shall be
reduced by an amount equal to such Additional Cash Balance Accrual.

 

V. ACCOUNTS AND INVESTMENTS.

 

  5.1. Valuation of Accounts. The Administrator shall establish an Account for
each Participant who has been credited with a Supplemental Benefit Amount. Such
Account shall be credited with a Participant’s Supplemental Benefit Amount as
set forth in Section 4.3. As of each Valuation Date, the Participants’ Accounts
shall be adjusted upward or downward to reflect:

 

  (a) the interest earnings to be credited as of such Valuation Date pursuant to
Section 5.2 below, and

 

  (b) the amount of distributions, if any, to be debited as of that Valuation
Date under Article VI.

 

  5.2. Interest Credits. Accounts shall be credited with interest credits on the
last day of each calendar month. Such interest credit shall mirror the interest
credit on Cash Balance Accounts (as defined by the terms of the Qualified Plan)
and shall be determined in the same manner as under the Qualified Plan. A
Participant’s Account shall continue to be credited with such interest credits
until the date on which the Participant’s Account is paid out in full.

 

VI. DISTRIBUTIONS.

 

  6.1.

Election. An Eligible Employee shall make a distribution election with respect
to his or her vested Account within the first thirty (30) days following his or
her

 

6



--------------------------------------------------------------------------------

 

initial participation date under Section 3.1. The election shall be in such form
as the Administrator shall prescribe. The distribution election shall specify
whether payment of the Participant’s benefits are to begin upon the
Participant’s Separation from Service, or such later age as is specified by the
Participant. The distribution election shall also specify that distribution of
the Participant’s Account be made in accordance with one of the following
options:

 

  (a) A single lump sum payment of the vested Account, valued as of the
Valuation Date immediately preceding distribution; or

 

  (b) 5 annual installments of the vested Account, with the amount of each
installment equal to the balance of the Participant’s Account as of the
December 31 immediately preceding the distribution date divided by the number of
installments remaining to be paid (and with the final distribution being equal
to the balance in the Participant’s Account as of the Valuation Date immediately
preceding the distribution date); or

 

  (c) 10 annual installments of the vested Account, with the amount of each
installment equal to the balance of the Participant’s Account as of the
December 31 immediately preceding the distribution date divided by the number of
installments remaining to be paid (and with the final distribution being equal
to the balance in the Participant’s Account as of the Valuation Date immediately
preceding the distribution date).

In the absence of a distribution election, the Participant will be deemed to
have elected to receive payment in the form of a single lump sum upon Separation
from Service.

 

  6.2. Modified Distribution Election.

 

  (a) Prior to January 1, 2008. Provided that distribution of a Participant’s
Account has not been commenced and is not scheduled to commence during 2007, a
Participant may change his or her distribution election until December 31, 2007.

 

  (b) After December 31, 2007. After December 31, 2007, a Participant may change
his or her distribution election (regarding the time or form of payment or both)
only in accordance with the following rules:

(i) the revised distribution election must be made at least twelve (12) months
prior to the date on which the payment was scheduled to be paid (or begin to be
paid, if installments were elected) and may not be given effect until the end of
such twelve (12) month period; and

 

7



--------------------------------------------------------------------------------

(ii) the date of distribution must be delayed for at least five (5) years from
the date on which the payment was scheduled to be paid (or begin to be paid, if
installments were elected).

 

  6.3. Distribution Commencement Date. Distribution of the Participant’s vested
Account will be made or commence in the later of (i) February of the calendar
year following the calendar year in which the Participant’s Account becomes
payable, or (ii) if the Account is payable as a result of the Participant’s
Separation from Service, the seventh month following the month in which the
Participant’s Separation from Service occurs (other than as a result of death);
or in each case as soon thereafter as is administratively practicable, but not
later than the end of the calendar year in which the payment is scheduled to
occur. For any Participant whose vested Account is distributable in annual
installments, each annual installment after the initial payment will be paid in
February of each succeeding year, or as soon thereafter as is administratively
practicable, but not later than the end of the calendar year.

 

  6.4. Form of Distribution, All payments shall be made in cash.

 

  6.5. Distribution of Small Benefits. Notwithstanding anything to the contrary
herein, including any election made by a Participant as to the form or time of
distribution, if the balance of a Participant’s Account, when added to the
balance of any other account maintained on behalf of the Participant under a
plan that is required to be aggregated with this Plan under Code Section 409A,
is $10,000 or less as of the Valuation Date immediately preceding such
Participant’s Separation from Service, the vested balance of such Participant’s
Account shall be distributed in a lump sum upon the Participant’s Separation
from Service (subject to the timing rules of Section 6.3).

 

  6.6. Acceleration of Payments. Notwithstanding any other provision of the
Plan, if the Committee determines that all or any portion of a Participant’s
Account is required to be included in the Participant’s income as a result of a
failure to comply with the requirements of Code Section 409A and the regulations
promulgated thereunder, the Company or applicable Affiliate shall immediately
make distribution from the Plan to the Participant or Beneficiary, in one lump
sum, of the vested amount (but not exceeding the amount) that is required to be
included in income as a result of the failure to comply with the requirements of
Code Section 409A.

 

  6.7.

Hardship Withdrawals. A Participant who has incurred an “unforeseeable
emergency” may request, and the Committee may (but need not) approve a
distribution of part or all of the Participant’s vested Account balance, in
accordance with and subject to the limitations set forth in this Section. An
“unforeseeable emergency” means a severe financial hardship to the Participant
resulting from any of the following: an illness or accident of the Participant,
the Participant’s spouse, or the Participant’s dependent (as defined in Code
Section

 

8



--------------------------------------------------------------------------------

 

152 without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B)); loss of the
Participant’s property due to casualty; or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, as determined by the Administrator in accordance with Code
Section 409A. The amount authorized by the Committee for distribution with
respect to an emergency may not exceed the amounts reasonably necessary to
satisfy the emergency plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets, to the
extent that liquidation of such assets would not itself cause severe financial
hardship.

 

  6.8.

Distribution of Remaining Account Following Participant’s Death. In the event of
the Participant’s death, the Participant’s remaining undistributed vested
interest will be distributed to the Participant’s Beneficiary in a single sum on
the first day of the fourth month following the month of the Participant’s death
(the “Scheduled Payment Date”), or as soon thereafter as is administratively
practicable, but not later than the end of the calendar year in which the
Scheduled Payment Date occurs, or if later, by the 15th day of the third month
following the Schedule Payment Date. In no event shall the Beneficiary be
permitted to designate the taxable year in which such payment will be made.

 

VII. GENERAL PROVISIONS

 

  7.1. Administration. The Committee or (subject to such rules as the Committee
may prescribe) the Administrator shall administer and interpret the Plan and
supervise preparation of Participant elections, forms, and any amendments
thereto. The Committee or (subject to such rules as the Committee may prescribe)
the Administrator may, in their discretion, delegate any or all of their
authority and responsibility, and to the extent of any such delegation, any
references herein to the Committee and/or the Administrator shall be deemed
references to such delegee; provided that any such delegee shall not act in any
non-ministerial fashion in a matter affecting the delegee’s own participation or
interest in the Plan. Interpretation of the Plan shall be within the sole
discretion of the Committee or (subject to such rules as the Committee may
prescribe) the Administrator, and any interpretations, actions, decisions or
findings of the Committee or Administrator shall be final and binding upon each
Participant and Beneficiary. The Committee or (subject to such rules as the
Committee may prescribe) the Administrator may adopt and modify rules and
regulations relating to the Plan as they deem necessary or advisable for the
administration of the Plan. Notwithstanding anything to the contrary, the
Administrator shall not act in any non-ministerial fashion in any matter that
affects one or more of the members of the committee that is the Administrator
(unless such action affects all Participants uniformly) and any such action will
be taken or decision made by the Committee

 

9



--------------------------------------------------------------------------------

  7.2. Claims Procedures.

 

  (a) Initial Claim. If a Participant or Beneficiary (the “claimant”) believes
that he or she is entitled to a payment under the Plan that is not provided, the
claimant or his or her legal representative shall file a written claim for such
payment with the Administrator; provided that if the claimant is a member of the
committee that comprises the Administrator, the claim shall be submitted
directly to the Committee and all references in this subsection (a) to the
Administrator shall instead refer to the Committee. Such claim shall be filed no
later than 90 days following the latest date on which the payment should have
been made. The Administrator shall review the claim within 60 days following the
date of receipt of the claim. If the claimant’s claim is denied in whole or
part, the Administrator shall provide written notice to the claimant of such
denial. The written notice shall include the specific reason(s) for the denial;
reference to specific Plan provisions upon which the denial is based; a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary; and a description of the Plan’s review procedures (as set forth in
subsection (b)) and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse determination upon review.

 

  (b)

Appeal of Denied Claim. The claimant has the right to appeal the Administrator’s
decision by filing a written appeal to the Committee within 60 days after
claimant’s receipt of the decision or deemed denial, but in order to avoid
penalties under Code Section 409A, no later than 180 days after the latest date
the payment at issue should have been made. The claimant will have the
opportunity, upon request and free of charge, to have reasonable access to and
copies of all documents, records and other information relevant to the
claimant’s appeal. The claimant may submit written comments, documents, records
and other information relating to his or her claim with the appeal. The
Committee will review all comments, documents, records and other information
submitted by the claimant relating to the claim, regardless of whether such
information was submitted or considered in the initial claim determination. The
Committee shall make a determination on the appeal within 60 days after
receiving the claimant’s written appeal; provided that the Committee may
determine that an additional 60-day extension is necessary due to circumstances
beyond the Committee’s control, in which event the Committee shall notify the
claimant prior to the end of the initial period that an extension is needed, the
reason therefor and the date by which the Committee expects to render a
decision. If the claimant’s appeal is denied in whole or part, the Committee
shall provide written notice to the claimant of such denial. The written notice
shall include the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a statement that the claimant is
entitled to receive, upon request and free of

 

10



--------------------------------------------------------------------------------

 

charge, reasonable access to and copies of all documents, records, and other
information relevant to the claimant’s claim; and a statement of the claimant’s
right to bring a civil action under section 502(a) of ERISA.

 

  (c) Deemed Denial. If the Administrator fails to render a decision on a
claimant’s initial claim for benefits under the Plan or the Committee fails to
render a decision on the claimant’s subsequent appeal of the Administrator’s
decision, such claim or appeal will be deemed to be denied.

 

  7.3. Participant Rights Unsecured.

 

  (a) Unsecured Claim. The right of a Participant or a Beneficiary to receive a
distribution hereunder shall be an unsecured claim, and neither the Participant
nor any Beneficiary shall have any rights in or against any amount credited to
his or her Account by an Employer or to any other specific assets of an
Employer. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except by
will or the laws of descent and distribution. The rights of a Participant
hereunder are exercisable during the Participant’s lifetime only by the
Participant or his or her guardian or legal representative.

 

  (b) Contractual Obligation. Each Employer shall be responsible for the payment
of benefits attributable to Participants in its employ. An Employer may
authorize the creation of a trust or other arrangements to assist it in meeting
the obligations created under the Plan. However, any liability to any person
with respect to the Plan shall be based solely upon any contractual obligations
that may be created pursuant to the Plan. No obligation of an Employer shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
an Employer. Nothing contained in this Plan and no action taken pursuant to its
terms shall create or be construed to create a trust of any kind, or a fiduciary
relationship between an Employer and any Participant or Beneficiary, or any
other person.

 

  7.4. Distributions for Tax Withholding and Payment.

 

  (a)

FICA Taxes. Notwithstanding the time or schedule of payments otherwise
applicable to the Participant, the Administrator may direct that distribution
from a Participant’s vested Account be made (i) to pay the Federal Insurance
Contributions Act (“FICA”) tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2) with respect to compensation deferred under the Plan, (ii) to pay the
income tax at source on wages imposed under Code Section 3401 or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws as a result of the

 

11



--------------------------------------------------------------------------------

 

payment of FICA taxes, and (iii) to pay the additional income tax at source on
wages attributable to the “pyramiding” of Code Section 3401 wages and taxes;
provided that the total amount distributed under this provision must not exceed
the aggregate of the FICA tax and the income tax withholding related to such
FICA tax. In addition or alternatively, the Administrator may direct that all
FICA taxes due in connection with any allocation hereunder be withheld from
other compensation owed to a Participant.

 

  (b) Other Withholding Taxes. The amount actually distributed to the
Participant or a Beneficiary will be reduced by applicable tax withholding
except to the extent such withholding requirements previously were satisfied in
accordance with subsection (a) above.

 

  7.5. Amendment or Termination of Plan.

 

  (a) Amendment. The Committee may at any time amend the Plan, including but not
limited to modifying the terms and conditions applicable to (or otherwise
eliminating) receiving allocations and/or interest credits to be made on or
after the amendment date; provided, however, that no amendment or termination
may reduce or eliminate any Account balance accrued to the date of such
amendment or termination (except as such Account balance may be reduced as a
result of investment losses allocable to such Account).

 

  (b) Termination. There shall be no time limit on the duration of the Plan. The
Board may terminate the Plan at any time. In addition, the Board may terminate
the Plan (or the Plan shall automatically terminate) and benefits may be paid in
connection with such termination in accordance with and subject to the following
rules:

(i) The Board at any time may irrevocably terminate the Plan and require that
all benefits accrued be distributed to Participants and Beneficiaries in a
single sum without regard to a Participant’s prior election as to the form or
time of benefit payments, if (A) all plans or arrangements maintained by the
Company and its Affiliates that would be required to be aggregated with this
Plan under Code Section 409A are terminated with respect to all participants and
all benefits accrued thereunder paid in a lump sum; (B) no payments other than
those payable under the pre-existing terms of the Plan are made within 12 months
of the date on which the arrangement is terminated; (C) all payments are
completed within 24 months of the termination; and (D) the Company and its
Affiliates do not, for the three years following the date of termination,
maintain an arrangement that would be required to be aggregated with this Plan
under Code Section 409A.

 

12



--------------------------------------------------------------------------------

(ii) The Plan will automatically and irrevocably terminate and all benefits
accrued will be distributed to Participants (or Beneficiaries of deceased
Participants) in a single sum without regard to a Participant’s prior election
as to the form and timing of benefit payments, with respect to any Participant
(or the Beneficiary of a deceased Participant) who is affected by a “change in
control event”, but only if all other arrangements maintained by the Company and
its Affiliates that are required to be aggregated with this Plan under Code
Section 409A immediately following the change in control event are terminated
and liquidated with respect to the Participants (or Beneficiaries of deceased
Participants) who experienced the change in control event. For purposes of this
Paragraph (ii), the term “change in control event” has the meaning specified by
the Secretary of the Treasury for purposes of Code Section 409A. Payment shall
be made within ten (10) business days of the occurrence of the change in control
event. If payment is delayed beyond such payment deadline for any reason, the
balance to be paid out shall become fixed as of such tenth (10th) day, and shall
be the balance of the Participant’s Account as of date of the change in control
event, except that such amount shall be increased in an amount equivalent to
interest on such fixed amount, to the date of actual payment, at a rate equal to
two times the applicable federal rate, as determined under Code Section 1274 as
of the date of payment.

(iii) The Board may irrevocably terminate the Plan and all benefits accrued will
be distributed in a single sum without regard to a Participant’s prior election
as to the form of benefit payments, if (A) the termination occurs within 12
months of a complete dissolution that is taxed under Code Section 331 or upon
approval of a bankruptcy court pursuant to Section 503(b)(1)(A) of Title 11 of
the United States Code, and (B) the amounts deferred under the Plan are
distributed and included in the gross income of Participants and Beneficiaries
by the latest of (i) the calendar year in which the Plan termination occurs,
(ii) the first calendar year in which the amounts are no longer subject to a
substantial risk of forfeiture, or (iii) the first calendar year in which the
payment is administratively practicable.

Except as provided in paragraphs (i), (ii) and (iii) above or as otherwise
permitted in regulations promulgated by the Secretary of the Treasury under Code
Section 409A, any action that purports to terminate the Plan shall instead be
construed as an amendment to discontinue further benefit accruals, but

 

13



--------------------------------------------------------------------------------

the Plan will continue to operate, in accordance with its terms as from time to
time amended and in accordance with applicable Participant elections, with
respect to the Participant’s benefit accrued through the date of termination,
and in no event shall any such action purporting to terminate the Plan form the
basis for accelerating distributions to Participants and Beneficiaries.

If amounts will be distributed upon the Plan’s termination, each Participant who
is employed by the Company or an Affiliate immediately prior to the date of such
Plan termination will become fully vested in his or her Account.

 

  7.6. Administrative Expenses. Costs of establishing and administering the Plan
will be paid by the Employers.

 

  7.7. Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of the Employers, their successors and assigns and the Participants and
their heirs, executors, administrators, and legal representatives.

 

  7.8. Right of Offset. The Employers shall have the right to offset from the
benefits payable hereunder any amount that the Participant owes to the Company
or an Affiliate or other entity in which the Company or an Affiliate maintains
an ownership interest. The Company may effectuate the offset without the consent
of the Participant (or, in the event of the Participant’ death, without the
consent of the Participant’s spouse or Beneficiary).

 

  7.9. Not a Contract of Employment. This Plan may not be construed as giving
any person the right to be retained as an employee of the Company or any
Affiliate.

 

  7.10. Miscellaneous Distribution Rules. The provisions of this Section will
supersede any inconsistent distribution provisions of the Plan. If and to the
extent that the Company reasonably anticipates that the making of a payment will
violate Federal securities laws or other applicable law, the payment shall be
deferred until the earliest date at which the Company reasonably anticipates
that the making of the payment will not cause such violation. For this purpose,
the making of a payment is not treated as a violation of applicable law because
the payment would cause the inclusion of amounts in gross income of the
recipient or result in a penalty or any provision of the Code being or becoming
applicable.

 

  7.11. Nontransferability. Prior to payment thereof, no benefit under the Plan
shall be assignable or subject to any manner of alienation, sale, transfer,
claims of creditors, pledge, attachment or encumbrances of any kind.

 

  7.12. Governing Law and Limitations on Actions.

 

  (a)

Governing Law. This Plan is intended to be a plan of deferred compensation
maintained for a select group of management or highly compensated employees as
that term is used in ERISA, and shall be

 

14



--------------------------------------------------------------------------------

 

interpreted so as to comply with the applicable requirements thereof. In all
other respects, the Plan is to be construed and its validity determined
according to the laws of the State of Wisconsin (without reference to conflict
of law principles thereof) to the extent such laws are not preempted by federal
law.

 

  (b) Limitation on Actions. Any action or other legal proceeding with respect
to the Plan may be brought only after the claims and appeals procedures of
Section 7.2 are exhausted and only within period ending on the earlier of
(1) one year after the date claimant receives notice or deemed notice of a
denial upon appeal under Section 7.2(b), or (2) the expiration of the applicable
statute of limitations period under applicable federal law.

 

BUCYRUS INTERNATIONAL, INC. By:  

/s/ Craig R. Mackus

Title:  

Chief Financial Officer and Secretary

Date:  

April 20, 2011

 

15